People v Seenarine (2022 NY Slip Op 03750)





People v Seenarine


2022 NY Slip Op 03750


Decided on June 8, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
FRANCESCA E. CONNOLLY
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2017-02771
 (Ind. No. 6423/14)

[*1]The People of the State of New York, respondent,
vAnand K. Seenarine, appellant.


Patricia Pazner, New York, NY (Mark W. Vorkink of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Solomon Neubort, and Kamephis Perez of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Elizabeth Foley, J.), rendered March 31, 2016, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that, in light of the immigration consequences of his sentence, his negotiated sentence of two years of imprisonment followed by two years of postrelease supervision constitutes cruel and unusual punishment under the State and Federal Constitutions. This contention is unpreserved for appellate review (see CPL 470.05[2]; People v Pena, 28 NY3d 727, 730; People v Brissett, 196 AD3d 642, 642-643). In any event, this contention is without merit (see Fong Yue Ting v United States, 149 US 698, 730; People v Brissett, 196 AD3d at 642-643; Marin-Marin v Sessions, 852 F3d 192, 194 [2d Cir]).
The sentence imposed was not excessive (see CPL 470.15[6][b]; People v Janvier, 186 AD3d 1247, 1251-1252; People v Suitte, 90 AD2d 80).
LASALLE, P.J., CONNOLLY, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court